Order entered October 9, 2015




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-15-00687-CR

                          CHRISTY ALLANE RODRIGUEZ, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                         On Appeal from the 397th Judicial District Court
                                     Grayson County, Texas
                                 Trial Court Cause No. 064768

                                             ORDER
           On September 8, 2015, this Court struck the Anders brief filed by counsel in support of
his motion to withdraw because it did not comply with the requirements of Anders v. California
and its progeny. We ordered appellant to file an amended brief within thirty days. The Court
now has before it counsel’s October 7, 2015 motion seeking a thirty-day extension of time to file
the amended brief, citing his caseload as the basis for the requested extension.
           We GRANT the motion and ORDER counsel to file, within THIRTY DAYS of the date
of this order, either an Anders brief that adequately addresses all of the issues identified above or
a brief raising issues on the merits. No further extensions will be granted.
           We ORDER We DIRECT the Clerk to send copies of this order to counsel for all
parties.
                                                        /s/   ADA BROWN
                                                              JUSTICE